UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
JOSEPH MICHAEL DEVON ENGEL, )
Plaintiff,
V. No. 4:20-CV-1800 DDN
CORIZON and MODOC,
Defendants.

MEMORANDUM AND ORDER

This matter is before the Court upon its own motion. Selfrepresented plaintiff filed this
prisoner civil rights action under 42 U.S.C. § 1983 on December 17, 2020. However, plaintiff
neither paid the $400 court filing fee nor filed a motion to proceed in forma pauperis (or without
prepayment of fees or costs), along with a certified copy of his account statement. See 28 U.S.C.
§ 1915(a). As such, the Court will allow plaintiff twenty-one (21) days to either pay the full filing
fee or file his motion to proceed in forma pauperis and account statement. His failure to do so in
a timely manner wiil result in a dismissal of this action, without prejudice.

Accordingly,

FP IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the
motion to proceed in forma pauperis form for prisoners.

IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit
a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.

IT IS FURTHER ORDERED that if plaintiff files a motion to proceed in forma pauperis,
he must also file a certified copy of his prison account statement for the six-month period preceding

the filing of the complaint.

 
Case: 4:20-cv-01800-DDN Doc. #: 4 Filed: 12/23/20 Page: 2 of 2 PagelD #: 9
(
IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, the Court
will dismiss this action without prejudice. If the case is dismissed for non-compliance with this
Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

Dated thist3 day of December, 2020,

0) Voce.

DAVID D. NOCE
UNITED STATES MAGISTRATE JUDGE

 
